Citation Nr: 1416132	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic low back strain.

2.  Entitlement to service connection for bilateral shoulder condition.

3.  Entitlement to a temporary total disability evaluation based on convalescence.

4.  Entitlement to a rating higher than 20 percent for left quadriceps atrophy with neuropathy.

5.  Entitlement to a rating higher than 20 percent for internal derangement of the left knee.

6.  Entitlement to service connection for painful and tender scar of the left groin.

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

8.  Entitlement to service connection for depression secondary to chronic pain due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) and a September 2010 rating decisions of the Baltimore, Maryland, VA RO.  Jurisdiction of the February 2007 rating decision was subsequently transferred to the Baltimore RO.  The February 2007 rating decision, in pertinent part, continued the existing ratings for the Veteran's service connected left knee internal derangement  and left quadriceps atrophy with neuropathy.  These were the two issues appealed through his December 2007 notice of disagreement.  The September 2010 rating decision denied service connection for depression, scar, bilateral shoulder condition, and chronic low back strain; denied entitlement to a temporary total disability evaluation; and denied entitlement to automobile and adaptive equipment or adaptive equipment only.

The Board notes that the Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on February 8, 2012.  However, the Veteran, through her attorney, withdrew this request in a February 7, 2012 letter.  Thus, the Veteran's request for an appeals hearing is withdrawn.  See 38 C.F.R. § 20.702(e).

The issues of entitlement to higher ratings for left quadriceps atrophy with neuropathy and internal derangement of the left knee, service connection for left groin scar and depression, and entitlement to automobile and/or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for a low back condition in a January 1981 Board decision.  

2.  Most recently, the Veteran was denied service connection for a low back condition in a September 2008 rating decision.

3.  The evidence received since the September 2008 rating decision does not raise a reasonable possibility of substantiating the low back claim.

4.  The competent and credible evidence does not show that the Veteran's bilateral shoulder disabilities are related to her military service.

5.  The Veteran underwent left knee arthroscopy in April 2009.  She was admitted overnight and then discharged as an outpatient.  The record does not reflect hospitalization or convalescence of one month or more following this procedure.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104 , 20.201, 20.1103 (2013).

2.  New and material evidence has not been received with respect to the claim of service connection for a low back condition and the claim is not reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral shoulder disabilities were not incurred in or aggravated by service and are not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A temporary total convalescence rating due to left knee arthroscopy in April 2009 is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent letters in July 2010 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for bilateral shoulder disabilities.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a shoulder disability until several years following separation.  Furthermore, the record contains no credible evidence suggesting a causal relationship between the current disability and active service or a service connected disability.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Low Back Condition

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The Veteran's claim of service connection for a low back disability was originally denied in a January 1981 Board decision on the basis that the Veteran's low back pain preexisted service, there was no superimposed injury during service, there was no evidence of a causal relationship between the Veteran's service and her back disability, and recent medical findings of congenital or developmental conditions.  Board decisions are final as of the date stamp on their face.  See 38 C.F.R. § 20.1100.  This was the last decision on the merits.  Therefore, the new evidence must relate to the unestablished fact of a causal relationship between the Veteran's service and her back disability.

The Veteran's subsequent attempts to reopen this claim have been denied by rating decisions in November 1990, July 1994, August 2002, February 2007, and September 2008.  Although the Veteran initially appealed the August 2002 rating decision, she withdrew that appeal in June 2004.  As such, the August 2002 rating decision became final.  See 38 C.F.R. § 20.1103.  The Veteran did not appeal any of the remaining rating decisions and, although some of her new claims were received within one year of the prior rating decision, these new claims contained duplicative arguments and therefore did not constitute new and material evidence that would prevent the finality of the prior rating decisions.  Cf. 38 C.F.R. § 3.156(b).

At the time of the September 2008 rating decision, the evidence of record included service treatment records; the Veteran's lay statements; VA treatment records dated through January 2008; and private treatment records.   Evidence received since the September 2008 rating decision includes additional VA outpatient treatment records, various lay statements from the Veteran and her representative, and a July 1980 disabled driver's permit application letter from her private physician, Dr. D.A.G., noted the Veteran's low back and left leg pain subsequent to a fall during service.  

While the July 1980 letter was not considered by the early Board decision or rating decisions, it is substantially similar to May 1980 letter from Dr. D.A.G. that noted the Veteran's subjective history of low back pain following a fall in service and was considered in the January 1981 Board decision.  As such, this evidence is repetitive of the evidence considered at the time of the September 2008 rating decision and is not new.  

The additional treatment records show continued low back complaints and the lay evidence continues to argue that this condition should be award service connection.  While this evidence is new in that it was not considered at the time of the previous denial, it does not relate to unestablished facts that may provide a reasonable possibility of substantiating this claim.  Thus, it is not material.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a low back condition have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Shoulder Disabilities

Certain disorders, such as arthritis, including degenerative joint disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309; 3.307.  A 10 percent evaluation for arthritis of the shoulder would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  Moreover, the Veteran first complained of shoulder pain in VA treatment records from May 2010, more than 30 years after her separation from service.  Thus, the evidence does not show that the Veteran's arthritis of either shoulder manifested to a degree of 10 percent or more within one year of her separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013)(holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the recent VA treatment records show diagnoses of bilateral shoulder disabilities including arthritis, tendonitis, adhesive capsulitis, and arthropathy, but there is no evidence of an in-service shoulder injury or an in-service onset of shoulder symptoms.  The Veteran's service treatment records show no complaints of or treatment for a shoulder condition.  Moreover, the Veteran has not alleged any such in-service onset or injury.  Finally, the medical evidence shows that the Veteran has reported an initial onset of shoulder symptoms in approximately May 2010, 34 years after her separation from service.  As such, continuous symptoms dating back to her military service are not shown.  Thus, direct service connection is not warranted.

The Veteran, through her attorney, has claimed that her current bilateral shoulder condition has been caused by her service-connected knee disabilities.  Specifically, her attorney has argued that these disabilities have resulted in her being classified as a fall risk and it is through these falls that the Veteran developed a bilateral shoulder disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has current diagnoses of bilateral shoulder conditions.  Additionally, he is currently service connected for bilateral knee disabilities and left quadriceps atrophy with neuropathy.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left ankle disability and the current right hip disability.  The record does not contain a positive medical nexus opinion and the Board finds that the evidence of record is insufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran's attorney has argued that her service connected disabilities led to falls in December 2007 and May 2010, which in turn resulted in her current shoulder disabilities.

Insofar as this argument conflicts with the Veteran's statements at the time of her treatment, it is not compelling.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, although the Veteran may be competent to provide lay evidence that her service connected disabilities caused her to fall an injury her shoulders, any statements to that effect are found not credible in light of the statements made at the time of her treatment.  VA outpatient treatment records note head and back injuries in December 2007 following a fall on ice.  There is no indication that this fall was related to the Veteran's service connected disabilities.  Furthermore, there is no indication that this fall resulted in an injury to either shoulder.  The May 2010 fall was described by the Veteran at the time of her treatment as falling on wood floor with her right shoulder after catching her toe on a door jam.  Again, the description of this injury does not suggest that her service connected disability contributed to her fall.  Moreover, January 2011 VA outpatient treatment records show a history of left shoulder pain without history of injury.  Thus, the Veteran's treatment records show that she denied any injury to her left shoulder and did not associate the fall on her right shoulder with any symptom of her service connected disabilities.  The arguments made in conjunction with the Veteran's service connection claim are found to be less probative than those main when seeking medical treatment.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for bilateral shoulder disabilities must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Convalescence

The Veteran is seeking a temporary total disability rating due to convalescence following an April 2009 left knee arthroscopy.  Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  The Veteran was admitted to the hospital overnight for this procedure.  In this case, the record does not indicate that prolonged convalescence was necessary or prescribed.  No severe postoperative residuals or immobilization of joints was noted.  Her discharge instructions showed that she was to keep the would clean, continue her pain medication, refrain from driving until cleared, and contact the orthopedic service if any problems developed.  Thus, the appellant is not entitled to a temporary total rating for convalescence based on his procedure in April 2009. 


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a low back condition.

Service connection for bilateral shoulder disabilities is denied.

A temporary total convalescence rating due to left knee arthroscopy in April 2009 is denied.



REMAND

Increased Ratings Claims

In her recent statements, the Veteran indicated that her left knee disability and left leg neuropathy had worsened since her last examination in September 2006.  Additionally, the Veteran has claimed that her disabilities have rendered her unemployable.  Therefore new VA examinations addressing the current severity of these conditions are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (finding that the Veteran is competent to provide an opinion that his disability has worsened).

Left Groin Scar

The Veteran has argued that her service connected disabilities necessitated surgery that resulted in a painful and tender scar "in a sensitive female area."  This scar has since been described as a scar in the left groin area.  Currently the medical record does not show symptoms or complaints related to this scar.  However, as the Veteran's service connected disabilities are being remanded for new examinations, which could reveal the presence of this or other scars, this issue is likewise remanded.

Automotive and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 

A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if she is entitled to compensation for (1) the loss or permanent loss of use of one or both feet; (2) the loss or permanent loss of use of one or both hands; or (3) the permanent impairment of vision of both eyes to the specified degree.  38 C.F.R. § 3.808(b)(1).

The Veteran is service connected for bilateral knee disabilities.  Thus far, these disabilities have not been found to be equivalent to the loss of use of both lower extremities.  However, the increased ratings claims are being remanded for new examination.  Insofar as these new examinations may reveal additional functional loss that would impact the Veteran's eligibility for this benefit, her claim for automotive and/or adaptive equipment is intrinsically intertwined.

Depression

The Veteran has argued that her diagnosed depression is due to her service connected disabilities.  At the time of her separation, the Medical Board noted that psychiatric consultation suggested some depressive reaction secondary to her physical disease and suggested treatment.  The Veteran did not feel this was necessary and did not follow up.  More recently, the Veteran's VA treatment records show a diagnosis of depression.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA outpatient treatment records and associate them with the claims file.

2.  Scheduled the Veteran for a VA examination to determine the current severity of her left knee disability.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner is asked to address the following questions:

a.  What are the symptoms associated with this disability, including limitation of motion, pain, and instability?

b.  Do the Veteran's left knee symptoms result in the functional loss of her left lower extremity?

c.  Does the Veteran have any scar, including a scar of the left groin, associated with this disability?  If so, the examiner is asked to describe the size and symptoms of this scar.

d.  Does this disability, alone or in concert with the Veteran's other service connected disabilities, render her unable to secure and follow a substantially gainful occupation?

In reporting the current severity of the Veteran's left knee disability, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Scheduled the Veteran for a VA examination to determine the current severity of her left quadriceps atrophy with neuropathy.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted. 

a.  What is the severity of the current symptoms associated with this disability?

b.  Does the Veteran's left quadriceps atrophy with neuropathy symptoms result in the functional loss of her left lower extremity?

c.  Does the Veteran have any scar, including a scar of the left groin, associated with this disability?  If so, the examiner is asked to describe the size and symptoms of this scar.

d.  Does this disability, alone or in concert with the Veteran's other service connected disabilities, render her unable to secure and follow a substantially gainful occupation?

In reporting the current severity of the Veteran's left knee disability, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA psychiatric disability for the purpose of obtaining an opinion as to the nature and etiology of any acquired psychiatric condition present.  After a review of the record and examination of the Veteran, this examiner should address the following questions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric condition, to include depression, began during or is causally related to service?

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric condition, to include depression, was caused or aggravated by her service connected disabilities?

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


